Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on February 3, 2022, is acknowledged.
Claims 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 3, 2022.
Information Disclosure Statement
Applicant should note MPEP 609, “In nonprovisional applications, applicants and other individuals substantively involved with the preparation and/or prosecution of the application have a duty to submit to the Office information which is material to patentability as defined in 37 CFR 1.56.”
Applicants and inventors are listed on the prior art cited. This prior art was not provided to the Office. Applicant has a duty to submit any other known information that is material to patentability of this application and claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 states that a “natural” brine is used but the word “natural” specifically includes such brines that the word natural essentially has no limiting interpretation. If “natural” includes synthetic solutions and industrial wastes then the word natural here is meaningless. This term is indefinite as one of ordinary skill would interpret natural to mean occurring in nature and not formed by human hands. While an inventor can be his or her own lexicographer, in this case, the term “natural” is attempted to be defined in a boundless way, which is not permissible. 
	Additionally in claim 1, the term “brine” is not merely another word for solution or waste, so this term is not properly defined. Applicant needs to indicate if the claims are limited to brines or to any solutions or liquid wastes. It appears that applicant has titled an invention using the phrase recovery form natural brines when in fact nothing that one of ordinary skill would recognize as a natural brine, a known category of solutions, is required to be used in the invention. A solution that one of ordinary skill in the art might consider specifically excluded from the invention based the words in the title and in claim 1 of the application could actually be used in the process. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 20180222761).
Nakano teaches heating a natural brine in a vessel to a first predetermined temperature where the brine contains a material that can be lithium (claims). The CO2 is injected into the vessel and a mixture forms where the CO2/P is a certain value (claims). The mixture is held for a certain amount of time. A solid is precipitated. The solid is removed or screened out. A second brine is formed in this screening step. The second brine is heated to a temperature. CO2 is again added to the second brine at a determined CO2/P value. The second mixture is held for a time so that a precipitate is formed and removed (claims). 
Regarding claim 2, Nakano teaches that the thermodynamic parameters can all be considered and adjusted including the brine chemistry, pressure, temperature, and surface energy (0017). 
Regarding claim 3, Nakano teaches recovery of lithium (claims). 
Regarding claim 4, Nakano teaches recovery of rare earth elements (0016). 
Regarding claim 5, Nakano teaches use of seawater. 
Regarding claims 6 and 7, Nakano teaches the claimed predetermined values of greater than 18 g/atm and 200 g/atm (claims 4 and 12). 
Regarding claim 8, Nakano teaches a temperature of 260 or above (claim 3). 
Regarding claim 9, Nakano does not use the word liquid but does teach that CO2 can be used as a pressure at which the compound would be liquid. 
	Regarding claim 10, Nakano teaches a CO2 gas (summary, figure). 
Regarding claim 11, Nakano teaches a predetermined time for 20 or more minutes for the first stage (claim 6).
Regarding claims 12 and 13, Nakano teaches screening in order to remove solids and moving the mixture into the second vessel. 
Regarding claim  14, the temperatures can be the same (claims). 
Regarding claim 15, Nakano teaches a predetermined time for 20 or more minutes for the second stage (claim 14). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S SWAIN whose telephone number is (571)270-5832. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S SWAIN/Primary Examiner, Art Unit 1732